BROWN ADVISORY FUNDS Brown Advisory Intermediate Income Fund (the “Fund”) Supplement dated April 28, 2014 to the Statutory Prospectus dated October 31, 2013 At a recent meeting of the Board of Trustees (“Board”) of Brown Advisory Funds (the “Trust”), the Board approved certain changes relating to the Fund.In particular, the Board approved changes to the principal investment strategies of the Brown Advisory Intermediate Income Fund to reflect the Fund’s investments in (i) the Brown Advisory Mortgage Securities Fund, another investment company that is a series of the Trust, and (ii) municipal securities. 1. Changes to the Brown Advisory Intermediate Income Fund (Effective on or about May 13, 2014) The following replaces in its entirety the sections entitled “Fees and Expenses” and “Example” on page 31 of the Statutory Prospectus in order to reflect the estimated Acquired Fund Fees and Expenses associated with the Brown Advisory Intermediate Income Fund’s investments in other investment companies, including the Brown Advisory Mortgage Securities Fund: Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Shares Investor Shares Advisor Shares Maximum Sales Charge (Load) imposed on Purchases (as a % of the offering price) None None None Maximum Deferred Sales Charge (Load) imposed on Redemptions (as a % of the sale price) None None None Redemption Fee (as a % of amount redeemed on shares held for 14 days or less) 1.00% 1.00% 1.00% Exchange Fee (as a % of amount exchanged on shares held for 14 days or less) 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.30% 0.30% 0.30% Distribution (12b-1) Fees None None 0.25% Shareholder Servicing Fees None 0.05% 0.05% Other Expenses(1) 0.18% 0.18% 0.18% Acquired Fund Fees and Expenses(2) 0.14% 0.14% 0.14% Total Annual Fund Operating Expenses 0.62% 0.67% 0.92% Fee Waiver -0.07% -0.07% -0.07% Total Annual Fund Operating Expenses after Fee Waiver(3) 0.55% 0.60% 0.85% “Other Expenses” have been restated to reflect the current expenses of the Fund following the reorganization of the Brown Advisory Intermediate Income Fund (the “Predecessor Fund”) into the Fund on October 19, 2012. Acquired Fund Fees and Expenses are indirect fees and expenses that a Fund incurs from investing in the shares of other mutual funds, including money market funds and exchange traded funds.The Acquired Fund Fees and Expenses are estimated for the current fiscal year.Please note that the amount of Total Annual Fund Operating Expenses shown in the above table will differ from the “Financial Highlights” section of the Prospectus which reflects the operating expenses of the Fund and does not include indirect expenses such as Acquired Fund Fees and Expenses. The Adviser has contractually agreed to waive all or any portion of the advisory fee that would otherwise be paid by the Fund to the Adviser in an amount equal to the separate advisory fee indirectly paid by the Fund to the Brown Advisory Mortgage Securities Fund.The contractual waiver may be changed or eliminated at any time by the Board of Trustees, on behalf of the Fund, upon 60 days written notice to the Adviser. The contractual waivers may not be terminated by the Adviser without the consent of the Board of Trustees. Example The example below is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of each period.The example also assumes that your investment has a 5% annual return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares Investor Shares Advisor Shares The following replaces in its entirety the section entitled “Principal Investment Strategies” on page 32 of the Statutory Prospectus in order to reflect the Brown Advisory Intermediate Income Fund’s investments in (i) the Brown Advisory Mortgage Securities Fund and (ii) municipal securities: Principal Investment Strategy Under normal conditions, Brown Advisory, LLC (the “Adviser”) seeks to achieve the Fund’s investment objective by investing at least 80% of the value of its net assets (plus borrowings for investment purposes) in fixed income securities such as U.S Government securities, corporate fixed income securities, mortgage-backed and asset-backed securities.The fixed income securities in which the Fund may invest may also include municipal securities issued by states, U.S. territories, and possessions, general obligation securities and revenue securities.The foregoing may include municipal lease obligations and insured municipal securities.The Fund may also invest in other investment companies that invest in similar fixed income securities and the Fund may count such holdings towards the Fund’s 80% investment policy. The Fund invests in fixed income securities that primarily have a maturity that is between 1 and 10 years and are rated in the top four rating categories of a Nationally Recognized Statistical Rating Organization, or unrated and deemed to be of comparable quality by the Adviser.Under normal circumstances, the Fund’s portfolio will have an average dollar weighted maturity between 3 and 10 years and an average duration of 2 to 5 years.Duration is a measurement of interest rate sensitivity. The Adviser may sell a fixed income security or reduce its position if: • Revised economic forecasts or interest rate outlook requires a repositioning of the portfolio; • The security subsequently fails to meet the investment criteria; • A more attractive security is found; or • The Adviser believes that the security has reached its appreciation potential. 2 In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its investment objective and principal investment strategies and invest, without limitation, in cash or prime quality cash equivalents. The following is added to the section entitled “Principal Investment Risks” on page 32 of the Statutory Prospectus in order to reflect the risks associated with the Brown Advisory Intermediate Income Fund’s investments in (i) the Brown Advisory Mortgage Securities Fund and (ii) securities the interest from which is exempt from federal income tax: • Investments in Other Investment Companies Risk.Shareholders of the Fund will indirectly be subject to the fees and expenses of the other investment companies (principally, money market funds) in which the Fund invests. In addition, shareholders will be exposed to the investment risks associated with investments in the other investment companies. • Municipal Securities Risk. Changes in economic, business or political conditions relating to a particular state, or states, or type of projects may have a disproportionate impact on the Fund. Municipalities continue to experience difficulties in the current economic and political environment. National governmental actions, such as the elimination of tax-exempt status, also could affect performance. In addition, a municipality or municipal project that relies directly or indirectly on national governmental funding mechanisms may be negatively affected by the national government’s current budgetary constraints.Municipal obligations that the Fund may acquire include municipal lease obligations, which are issued by a state or local government or authority to acquire land and a wide variety of equipment and facilities. If the funds are not appropriated for the following year’s lease payments, then the lease may terminate, with the possibility of default on the lease obligation and significant loss to the Fund.The repayment of principal and interest on some of the municipal securities in which the Fund may invest may be guaranteed or insured by a monoline insurance company or other financial institution. If a company insuring municipal securities in which the Fund invests experiences financial difficulties, the credit rating and price of the security may deteriorate.The Fund may invest more heavily in bonds from certain cities, states or regions than others, which may increase the Fund’s exposure to losses resulting from economic, political, or regulatory occurrences impacting these particular cities, states or regions. The following replaces in its entirety the first paragraph under the section entitled “Principal Investment Strategies” on page 71 of the Statutory Prospectus in order to reflect the Brown Advisory Intermediate Income Fund’s investments in (i) the Brown Advisory Mortgage Securities Fund and (ii) municipal securities: Principal Investment Strategies The Fund seeks to provide a high level of current income consistent with preservation of principal within an intermediate-term maturity structure.Under normal circumstances, the Fund invests at least 80% of the value of its net assets (plus borrowings for investment purposes) in fixed income securities such as U.S. Government securities, corporate fixed income securities, mortgage-backed and asset-backed securities (“80% Policy”).The fixed income securities in which the Fund may invest may also include municipal securities issued by states, U.S. territories, and possessions, general obligation securities and revenue securities.The foregoing may include municipal lease obligations and insured municipal securities.The Fund may also invest in other investment companies that invest in similar fixed income securities and the Fund may count such holdings towards the Fund’s 80% Policy.The Fund must provide shareholders with 60 days’ prior written notice if it changes its 80% Policy. 3 The table under the section entitled “Table of Investment Terms” beginning on page 85 of the Statutory Prospectus is revised to reflect that “Municipal Security” applies to the Brown Advisory Intermediate Income Fund. The table under the section entitled “Principal Risks” beginning on page 89 of the Statutory Prospectus is revised to reflect that the Brown Advisory Intermediate Income Fund is subject to “Investments in Other Investment Companies Risk” and “Municipal Securities Risk”. The following replaces in its entirety the sub-section entitled “Maryland Bonds and Municipal Securities Risk” on page 96 of the Statutory Prospectus: Maryland Bonds and Municipal Securities Risk Maryland Bonds If a Fund invests in Maryland fixed income securities, economic or political factors in Maryland may adversely affect issuers of the Maryland municipal securities in which that Fund invests.Adverse economic or political factors will affect a Fund’s NAV more than if that Fund invested in more geographically diverse investments.As a result, the value of a Fund's assets may fluctuate more widely than the value of shares of a fund investing in securities relating to a number of different states. In addition to the state’s general obligations, a Fund will invest a significant portion of its assets in bonds that are rated according to the issuer’s individual creditworthiness, such as bonds of local governments and public authorities.While local governments in Maryland depend principally on their own revenue sources, they could experience budget shortfalls due to cutbacks in state aid.Certain Fund holdings may not rely on any government for money to service their debt.Bonds issued by governmental authorities may depend wholly on revenues generated by the project they financed or on other dedicated revenue streams.The credit quality of these “revenue” bonds may vary from that of the state’s general obligations. The following is a summary of the NRSRO ratings for Maryland municipal securities.Maryland general obligation bonds were rated Aaa by Moody’s Investors Service as of July 12, 2013 and AAA by Standard & Poor’s as of July 12, 2013.There can be no assurance that Maryland general obligation bonds or the securities of any Maryland political subdivision, authority or corporation owned by a Fund will be rated in any category or will not be downgraded by an NRSRO. 4 Other Municipal Securities Changes in economic, business or political conditions relating to a particular state, or states, or type of projects may have a disproportionate impact on a Fund.Municipalities continue to experience difficulties in the current economic and political environment.National governmental actions, such as the elimination of tax-exempt status, also could affect performance. In addition, a municipality or municipal project that relies directly or indirectly on national governmental funding mechanisms may be negatively affected by the national government’s current budgetary constraints.Municipal obligations that a Fund may acquire include municipal lease obligations, which are issued by a state or local government or authority to acquire land and a wide variety of equipment and facilities.If the funds are not appropriated for the following year’s lease payments, then the lease may terminate, with the possibility of default on the lease obligation and significant loss to a Fund. The repayment of principal and interest on some of the municipal securities in which a Fund may invest may be guaranteed or insured by a monoline insurance company or other financial institution.If a company insuring municipal securities in which a Fund invests experiences financial difficulties, the credit rating and price of the security may deteriorate.The credit and quality of private activity bonds are usually related to the credit of the corporate user of the facilities and therefore such bonds are subject to the risks of the corporate user.A Fund may invest more heavily in bonds from certain cities, states or regions than others, which may increase the Fund’s exposure to losses resulting from economic, political, or regulatory occurrences impacting these particular cities, states or regions. The following is added as the last paragraph under the section entitled “Fund Expenses,” which begins on page 104 of the Statutory Prospectus: In addition, in connection with the Brown Advisory Intermediate Income Fund’s investments in the Brown Advisory Mortgage Securities Fund, the Adviser has contractually agreed to waive all or any portion of the Brown Advisory Intermediate Income Fund’s advisory fee that would otherwise be paid by the Fund to the Adviser in an amount equal to the separate advisory fee indirectly paid by the Brown Advisory Intermediate Income Fund to the Brown Advisory Mortgage Securities Fund.The contractual waiver may be changed or eliminated at any time by the Board of Trustees, on behalf of the Fund, upon 60 days written notice to the Adviser. The contractual waivers may not be terminated by the Adviser without the consent of the Board of Trustees. The following is added as the eleventh paragraph under the section entitled “Taxes,” which begins on page 122 of the Statutory Prospectus: With the exception of the Brown Advisory Maryland Bond Fund and Brown Advisory Tax Exempt Bond Fund, dividends paid by a Fund will not qualify as “exempt-interest dividends,” and will not be excludable from gross income by its shareholders, because the Fund will not invest at least 50% of the value of its total assets in securities the interest on which is excludable from gross income. Investors should retain this supplement for future reference. 5
